DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112b rejections have been fully considered and are persuasive.  The 112(b) rejection of claims 7 and 8 has been withdrawn. 
Applicant's arguments with reject to the 35 U.S.C 102 rejections have been fully considered but they are not persuasive. 
Applicant argues that Maniscalo fails to teach that the non-structural material is “fully captured in an enclosed space between the inner and outer structural members” as now recited in amended claim 1. As shown in Fig. 1, Maniscalo discloses a vessel having an inner structural member and an outer structural member (11/10) and a non-structural material (25). The non-structural material is between the inner and outer structural members and the liquid lithium is recirculating to form a waterfall, held between the inner and outer structural members. Captured, as defined by Merriam-Webster, is to take or hold especially by force. As such, the non-structural material is fully disposed or held between the inner and outer structural members and therefore is “fully captured.” 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hedstrom is not cited to teach a non-structural material that is fully captured in an enclosed space. 
Applicant's arguments with reject to the 35 U.S.C 103 rejections have been fully considered but they are not persuasive. Applicant argues that the base combination of Sorbom and Cheng fails to teach or suggest a non-structural material that is “fully captured in an enclosed space…” However, the examiner respectfully disagrees. 
Sorbom discloses a non-structural material fully captured in an enclosed space between the inner and outer structural members (neutron multiplier, Pg. 25 “non-structural 1 cm beryllium neutron multiplier attached to the 3 cm thick outer vacuum vessel”). Cheng teaches it is known in the art that another effective neutron multiplier for fusion applications is lead (col 4 ln 58-59). Sorbom discloses that the temperature of the neutron multiplier ranges from about 840-860 K and lead has a melting point of 600 K1. Therefore, the system of Sorbom as modified by the lead of Cheng would have produced a non-structural material being solid at room temperature (lead is solid at room temperature) and being molten when the vessel is heated by thermonuclear fusion of the plasma (lead is molten in the temperature range of 840-860). The required motivation for the combination is supplied in the 103 rejection below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maniscalo US 4344911.  
Regarding claim 1, Maniscalo discloses a vessel for containing a plasma within a volume (Fig. 2), the vessel comprising: a rigid, inner structural member enclosing the volume (11); a rigid, outer structural member (Fig. 5: 10) enclosing, and rigidly coupled to (see Fig. 5), the inner structural member (11); and a non-structural material (25) fully captured in an enclosed space between the inner and outer structural members (25 disposed between 10/11, Fig. 5), the non-structural material (col 8 ln 65 “liquid lithium”) being solid at room temperature (lithium is solid at room temperature) and being molten during thermonuclear fusion of the plasma (col 8 ln 65 col 10 ln 1-3  “have a reasonably low melting point (less than about 200C) so the fluid state can be effectively maintained” and therefore would be molten during the thermonuclear fusion of the plasma). 
Regarding claim 2, Maniscalo discloses all the elements of the parent claim and further discloses wherein the non-structural material comprises a metal (lithium is a metal). 
Regarding claim 5, Maniscalo discloses all the elements of the parent claim and further discloses wherein the inner structural member is a semi-conductor (col 7 ln 44 “annular stainless steel liner 11” and steel is a semi-conductor). 
Regarding claim 10, Maniscalo discloses all the elements of the parent claim and further discloses wherein the inner and outer structural members have a combined thickness that is less than a thickness of the non-structural material (Fig. 2: the combined thickness of 10/11 is less than the thickness of the cavity 16 containing the non-structural material). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maniscalo US 4344911.  
Regarding claims 3, 4 and 6, Maniscalo discloses all the elements of the parent claim. Maniscalo discloses a non-structural material comprising lithium but also suggests using lead as the non-structural material (col 9 ln 13). Modifying the lithium non-structural material with the suggested lead would have produced a non-structural material that is a neutron multiplier (col 6 ln 2-4 lead is a neutron multiplier) and wherein the inner structural member (col 7 ln 44 “annular stainless steel liner 11”) comprise atoms having atomic numbers (stainless steels are comprised of, for example, chromium and carbon which have atomic numbers of 24 and 6) that are lower than an atomic number of atoms comprising the non-structural material (lead has an atomic number of 82). It would have been obvious to one of ordinary skill in the art to modify the non-structural material with the suggested lithium as it produces no unexpected results. Maniscalo discloses that lead “effectively degrades the high-energy neutron spectrum through (n, 2n) and inelastic scatterings, as the primary constituent of the fall” and also the “use of Pb-Li alloys would allow a lower system tritium inventory to be maintained” (col 9 ln 13-22). 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maniscalo US 4344911 in view of Hendstrom US 3762992 and further in view of Applicant Admitted Prior Art (AAPA).
Regarding claims 7 and 9, Maniscalo discloses all the elements of the parent claim and further discloses wherein the inner structural member comprises steel (col 7 ln 44 “annular stainless steel liner 11”). Maniscalo does not explicitly disclose the outer structural member comprises steel, although it strongly suggests that it is (col 7 ln 41-44). 
Hedstrom teaches a fusion reactor (Fig. 1) wherein the pressure vessel (6) is formed of steel (col 5 ln 25-26) and the outer structural member resists corrosion by a molten fluoride salt (steel possess this physical property). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the outer structural member of Maniscalo with the steel of Hedstrom for the predictable advantage of reducing the cost of the vessel (col 3 ln 3-4). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Maniscalo does not explicitly disclose wherein the outer structural member is placed into direct contact with a molten fluoride salt. AAPA teaches that it is known in the art to have an outer structural member in direct contact with a molten fluoride salt (Fig. 1: [0004] “the core region 110 is surrounded by a neutron shield 120, which also acts as a heat sink and may be provided as a blanket of molten salt (e.g. FLiBe…)”). It would have been obvious to one of ordinary skill in the art to modify the vessel of Maniscalo with the molten fluoride salt of AAPA for the predictable advantage of a neutron shield and a heat sink ([0004]).  
Regarding claim 8, Maniscalo teaches all the elements of the parent claim. Maniscalo further teaches wherein the non-structural material (lead) has a melting point (lead has a melting point of 600 K1) that is lower than a melting point of the fluoride salt (FLiBe has a melting point of 456C2 or 732K).

Claims 1-4 and 6 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Sorbom et al. “ARC: A Compact, High-Field, Fusion Nuclear Science Facility and Demonstration Power Plant with Demountable Magnets” in view of Cheng US 4663110. 
Regarding claim 1, Sorbom discloses a vessel for containing a plasma within a volume, the vessel comprising (Fig. 29, 31): a rigid, inner structural member enclosing the volume (inner vv, see Fig. 29); a rigid, outer structural member enclosing, and rigidly coupled to, the inner structural member (outer vv, see Fig. 29 the inner and outer vessel walls are coupled to each other to form a single vacuum vessel); and a non-structural material fully captured in an enclosed space between the inner and outer structural members (neutron multiplier, Pg. 25 “non-structural 1 cm beryllium neutron multiplier attached to the 3 cm thick outer vacuum vessel”). 
Cheng teaches it is known in the art that another effective neutron multiplier for fusion applications is lead (col 4 ln 58-59). Sorbom discloses that the temperature of the neutron multiplier ranges from about 840-860 K and lead has a melting point of 600 K1. Therefore, the system of Sorbom as modified by the lead of Cheng would have produced a non-structural material being solid at room temperature (lead is solid at room temperature) and being molten when the vessel is heated by thermonuclear fusion of the plasma (lead is molten in the temperature range of 840-860). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the non-structural material of Sorbom with the lead of Cheng as it produces no unexpected results. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claims 2 and 3, the vessel of Sorbom as modified by the lead of Cheng renders the parent claim obvious. Sorbom as modified by Cheng teaches wherein the non-structural material comprises a metal and the metal comprises lead (lead). 
Regarding claim 4, the vessel of Sorbom as modified by the lead of Cheng renders the parent claim obvious. Sorbom as modified by Cheng teaches wherein the non-structural material is a neutron multiplier (col 6 ln 2-4: lead is a neutron multiplier).
Regarding claim 6, the vessel of Sorbom as modified by the lead of Cheng renders the parent claim obvious. Sorbom as modified by Cheng teaches wherein the inner structural member, or the outer structural member, or both members comprise atoms having atomic numbers (Pg. 25: the inner/outer structural members are formed of nickel-based alloys, i.e. Inconel, and nickel has an atomic number of 28) that are lower than an atomic number of atoms comprising the non-structural material (lead has an atomic number of 82). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sorbom et al. “ARC: A Compact, High-Field, Fusion Nuclear Science Facility and Demonstration Power Plant with Demountable Magnets” in view of Cheng US 4663110 and further in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 7, the vessel of Sorbom as modified by the lead of Cheng renders the parent claim obvious. Sorbom further discloses wherein the outer structural member resists corrosion by a molten fluoride salt (Pg. 25 “nickel-based alloys have excellent corrosion-resistant properties for molten salts”). 
Sorbom does not explicitly disclose wherein the outer structural member is placed into direct contact with a molten fluoride salt. AAPA teaches that it is known in the art to have an outer structural member in direct contact with a molten fluoride salt (Fig. 1: [0004] “the core region 110 is surrounded by a neutron shield 120, which also acts as a heat sink and may be provided as a blanket of molten salt (e.g. FLiBe…)”). It would have been obvious to one of ordinary skill in the art to modify the vessel of Sorbom with the molten fluoride salt of AAPA for the predictable advantage of a neutron shield and a heat sink ([0004]).  
Regarding claim 8, the vessel of Sorbom as modified by the lead of Cheng and the molten fluoride salt of AAPA renders the parent claim obvious. Sorbom as modified by Cheng teaches wherein the non-structural material (lead) has a melting point (600K) that is lower than a melting point of the fluoride salt (Pg. 25 “FLiBe” and FLiBe has a melting point of 456C3 or 732K). 
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sorbom et al. “ARC: A Compact, High-Field, Fusion Nuclear Science Facility and Demonstration Power Plant with Demountable Magnets” in view of Cheng US 4663110 and further in view of Hendstrom US 3762992. 
Regarding claims 5 and 9, the vessel of Sorbom as modified by the lead of Cheng renders the parent claim obvious. Sombrom discloses the structural members are formed of nickel-based alloys but does not explicitly disclose the inner member is a semi-conductor or steel. 
Hedstrom teaches a fusion reactor (Fig. 1) wherein the pressure vessel (6) is formed of steel (col 5 ln 25-26). A skilled artisan would recognize that steel is a semi-conductor material. It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the vessel of Sorbom with the steel of Hedstrom for the predictable advantage of reducing the cost of the vessel (col 3 ln 3-4).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sorbom et al. “ARC: A Compact, High-Field, Fusion Nuclear Science Facility and Demonstration Power Plant with Demountable Magnets” in view of Cheng US 4663110 and further in view of Maniscalo US 4344911.  
Regarding claim 10, the vessel of Sorbom as modified by the lead of Cheng renders the parent claim obvious. Sorbom does not discloses the inner and outer structural members have a combined thickness that is less than a thickness of the non-structural material. 
Maniscalo teaches a vessel for nuclear fusion (Fig. 2) comprising an inner structural member (11), an outer structural member (10) and a non-structural member (16) disposed between (16 is in cavity 12), wherein the inner and outer structural members have a combined thickness that is less than a thickness of the non-structural material (Fig. 2: the combined thickness of 10/11 is less than the thickness of the cavity 16 containing the non-structural material). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the vessel of Sorbom with the thickness of Maniscalo for the predictable advantage of reducing the neutron damage in the structural materials by more than an order of magnitude which will permit the structural members to survive the life of the plant (col 9 ln 61-65). As Maniscalo teaches (Fig 6), the allowable first-wall fluence increases exponentially with the lithium (non-structural material) thickness (col 10 ln 13-15).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Lead
        2 https://en.wikipedia.org/wiki/FLiBe
        3 https://en.wikipedia.org/wiki/FLiBe